Exhibit 10.1

 

      Kevin D. Silva       Chief Administrative Officer LOGO
[g90553ex10logo.jpg]          MBIA Insurance Corporation       113 King Street,
Armonk, NY 10504       Tel 914-765-3880    Fax 914-765-3299 January 26, 2007   
   kevin.silva@mbia.com       www.mbia.com

REVISED April 13, 2007

Neil G. Budnick

718 Ponus Ridge Rd.

New Canaan, CT 06840

Dear Neil:

This letter is to acknowledge that your last day with MBIA as a regular
full-time employee is on April 30, 2007 (the “Retirement Date”).

You will be entitled to receive any vested benefits to which you are entitled
under MBIA’s pension and profit sharing plans as of your Retirement Date. Such
vested benefits will be paid to you pursuant to the terms of the applicable
plan. You will also have such rights under any other benefit plan or arrangement
sponsored by MBIA as are provided to other employees who terminate employment
with MBIA.

Your medical, dental, life and short and long-term disability insurance ends as
of the Retirement Date, although you may be eligible to elect continuation
coverage under COBRA at your own expense. Information regarding your election
rights and options under COBRA will be provided to you under separate cover. You
will not be eligible to participate in MBIA’s retirement plans past the
Retirement Date except to the extent of any vested rights therein. You will
qualify for a 2006 performance bonus and a payout of your 2003 MBV award
(subject to Company performance). Both payments will be made on or about
March 1, 2007 when such employee awards are generally paid.

The Company shall continue to indemnify you (and your or your heirs, executors,
administrators, or successors) to the fullest extent permitted by the Company’s
Certificate of Incorporation and By-Laws, and to provide any continued coverage
available to retired officers of the Company under the terms of any insurance
policies the Company maintains generally for the benefit of its directors and
officers, in connection with any action, suit or proceeding to which you (or
your heirs, executors, administrators, or successors) may be made a party by
reason of your being or having been a director, officer or employee of the
Company.

Whether or not you sign the attached Restrictive Covenant Agreement and General
Release (“Agreement”), you will be entitled to the benefits referred to in the
previous paragraphs.



--------------------------------------------------------------------------------

LOGO [g90553ex10logo.jpg]

Further, we are offering the following additional retirement payments and
benefits subject to your execution and adherence to the terms of the attached
Agreement.

 

•  

You will be paid a prorated performance bonus for 2007 that will be equivalent
to the average of the 2006 and 2005 performance bonuses (excluding special
bonuses). This payment will be made shortly following the Effective Date of the
Agreement.

 

•  

All of your outstanding unvested stock options will immediately vest on the
Retirement Date and all vested options may be exercised until the later of 90
days from retirement date or the last day of the calendar year of retirement
(not to exceed an options original expiration date);

 

•  

All of your outstanding MBV restricted stock will continue to vest in accordance
with the original performance-based vesting terms and the awards at vesting will
be subject to actual MBV performance for the relevant 3 year performance period,
with the provision that the 35,000 shares of MBV restricted stock awarded to you
on February 16, 2005 will fully vest on the Retirement Date;

 

•  

Subject to the terms and conditions of MBIA’s 2005 Omnibus Incentive Plan, you
will be granted a restricted stock unit award that will vest on the third
anniversary of the Retirement Date. The amount of the award will be determined
based on the options outstanding as of the Retirement Date. The number of
restricted share units granted will be based on MBIA’s closing share price on
the Retirement Date, and the calculation of the number of units will be the
result of applying the Black-Scholes formula customarily used by the Company to
calculate such awards, such calculation to be reviewed with you prior to your
Retirement Date. The restricted stock units will also be subject to such other
terms and conditions as may be deemed necessary or appropriate by the Company as
of the date of grant and set forth in the applicable award agreement, provided
that with respect to any provision or language which differs substantively from
the terms of this letter, you shall have the opportunity to review and the right
to approve any such differing language;

 

•  

All of your outstanding unvested time-based restricted stock will immediately
vest on the Retirement Date;

 

•  

You and your eligible dependents will be permitted to continue participation and
coverage until your 55th birthday in the Company medical and dental insurance
plans offered to active employees of the Company in accordance with the terms of
such plans as they may be in effect from time to time, with the same level of
Company subsidy as provided to active employees as may be in effect from time to
time. Upon reaching age 55, you will be eligible to participate in the Company’s
retiree medical and dental plans, in accordance with the terms of such plans as
they may be in effect from time to time at your own cost or at such subsidized
cost as may be made available to any other former officer of the Company;

 

•  

You will receive a cash payment in the amount of $1,000,000 less withholdings
and deductions in lieu of a new LTI grant for the 2006 performance year and this
payment will represent approximately 50% of the value of MBV restricted stock
that otherwise could have been awarded (this payment will be made shortly
following the Effective Date of the Agreement).

 

2



--------------------------------------------------------------------------------

LOGO [g90553ex10logo.jpg]

 

•  

Executive outplacement counseling for a period of six (6) months. Further, at
the conclusion of the six (6) months, you will be eligible for an additional
three (3) months of outplacement counseling should you request it.

 

•  

Payment of your legal fees of up to $30,000 billed directly to Kevin D. Silva,
Chief Administrative Officer, Human Resources, MBIA Insurance Corporation, at
the address below.

To indicate your acceptance, please return the signed original letter and
notarized Agreement no sooner than April 30, 2007 to Kevin D. Silva, Chief
Administrative Officer, Human Resources, MBIA Insurance Corporation, 113 King
Street, Armonk, New York 10504.

On behalf of MBIA, we want to convey our gratitude for your contributions during
your tenure with MBIA and pledge to make this transition as smooth as possible
for both you and MBIA.

Sincerely

 

/s/ Kevin D. Silva

Kevin D. Silva

Accepted and Agreed:

 

/s/ Neil G. Budnick

 

4/30/07

Neil G. Budnick   Date

 

3



--------------------------------------------------------------------------------

Restrictive Covenant Agreement and General Release

By and in consideration of the retirement payments and benefits to be provided
by MBIA, Inc. (the “Company”) pursuant to the letter agreement (the “Letter”),
dated January 26, 2007 and revised on April 13, 2007 between the Company and
Neil G. Budnick (the “Retiree”), the Company and whereby the Retiree hereby
agree that:

1. Confidential Information. Retiree shall hold in a fiduciary capacity for the
benefit of the Company all secret or confidential information, knowledge or data
relating to the Company or any of its affiliated companies, and their respective
businesses, (i) obtained by the Retiree during his employment by the Company or
any of its affiliated companies and (ii) not otherwise public knowledge (other
than by reason of an unauthorized act by the Retiree). The Retiree shall not,
without the prior written consent of the Company, unless compelled pursuant to
an order of a court or other body having jurisdiction over such matter,
communicate or divulge any such information, knowledge or data to anyone other
than the Company and those designated by it.

2. Non-Competition. For three years after the Retirement Date (as defined in the
Letter), the Retiree shall not, except with the prior written consent of the
Company’s CEO, directly or indirectly, own any interest in, operate, join,
control or participate as a partner, director, principal, officer, or agent of,
enter into the employment of, act as a consultant to, or perform any services
for a monoline financial guaranty insurance company that is rated within the top
two generic rating classifications (i.e., triple-A or within the double-A
ratings classification) by Moody’s Investor’s Service, Standard & Poor’s
Corporation or Fitch Ratings (the “Applicable Ratings”), whether currently in
existence or formed after the date hereof, which currently include AMBAC, FSA,
FGIC, CDC/CIFG, XL, Ace Guaranty Corp., DePfa, Assured Guaranty and Radian Asset
Assurance Inc or any of their affiliates or successors or with any other company
that is established for the purposes of providing financial guaranty or similar
credit enhancement products, including credit derivative products, at the
Applicable Ratings that would compete with MBIA (any of the above, an “MBIA
Competitor”). Nothing in this paragraph shall prohibit the Retiree from
accepting employment with a commercial bank, investment bank, private equity
fund, hedge fund, rating agency, or infrastructure fund or other similar
institution that is not primarily engaged in the business of providing the
products described above, providing that such commercial bank, investment bank
or other similar institution is not affiliated with (e.g. does not own more than
a 5 percent interest in) an MBIA Competitor. Notwithstanding anything herein to
the contrary, the foregoing shall not prevent the Retiree from acquiring as an
investment securities representing not more than two percent (2%) of the
outstanding voting securities of any publicly held corporation.

 

4



--------------------------------------------------------------------------------

3. Non-Disparagement. The Retiree shall not, directly or indirectly, engage in
any conduct or make any statement, whether in commercial or noncommercial
speech, disparaging or criticizing in any way the Company or any of its
affiliates, or any employee, former employee, any products or services offered
by the Company or its affiliates, nor shall he engage in any other conduct or
make any other statement that could be reasonably expected to impair the
goodwill of any of them, in each case except to the extent required by law, and
then only after consultation with the Company. The Company, its Chairman or its
CEO, severally or jointly, shall not, directly or indirectly, engage in any
conduct or make any statement, whether in commercial or noncommercial speech,
disparaging or criticizing in any way the Retiree, nor shall the Company, its
Chairman and its CEO, severally or jointly, engage in any conduct or make any
other statement that could be reasonably expected to impair the reputation of
the Retiree, in each case except to the extent required by law.

4. Nonsolicitation of Employees. For three years after the Retirement Date, the
Retiree shall not attempt, directly or indirectly, to induce any employee of the
Company, or any subsidiary or any affiliate thereof to be employed or perform
services elsewhere or otherwise to cease providing services to the Company, or
any subsidiary or affiliate thereof.

5. Nonsolicitation of Clients. For three years after the Retirement Date, the
Retiree shall not, directly or indirectly, for his/her own account or for the
account of any other person, in any jurisdiction in which the Company or any of
its affiliates has commenced or made plans to commence operations, solicit or
otherwise attempt to establish any business relationship of a nature that is
competitive with the business or relationship of the Company or any of its
affiliates with any person throughout the world which is or was a customer,
client or distributor of the Company or any of its affiliates at any time during
which the Retiree was employed by the Company.

6. Company Property. The Retiree shall promptly return to the Company all
property of the Company and all copies thereof in the Retiree’s possession or
under his/her control.

7. General Release of Claims. a. The Retiree for himself and for his heirs,
executors, administrators, and assigns (hereinafter referred to collectively as
“Releasors”), forever release and discharge the Company on behalf of any of its
past or present parent entities, subsidiaries, divisions, affiliates and related
business entities, assets, employee benefit plans or funds, successors and
assigns, and any of its or their past or present directors, officers,
fiduciaries, agents, trustees, administrators, employees and assigns
(collectively the “Company Entities and Persons”), from any and all claims,
demands, causes of action, fees and liabilities of any kind whatsoever, whether
known or unknown, which Retiree ever had, now has, or may have against the
Company Entities and Persons by reason of any actual or alleged act, omission,
transaction, practice, conduct, statement, occurrence, or other matter up to and
including the date on which Retiree signs this Agreement.

 

5



--------------------------------------------------------------------------------

b. Without limiting the generality of the foregoing, this Agreement is intended
to and shall release the Company Entities and Persons from any and all claims,
whether known or unknown, which Releasors ever had, now have, or may have
against the Company Entities and Persons arising out of Retiree’s employment,
and/or retirement from that employment, including, but not limited to any claim
under: (i) the Age Discrimination in Employment Act; (ii) Title VII of the Civil
Rights Act; (iii) the American with Disabilities Act; (iv) the New York State
Human Rights Law; (v) the New York City Administrative Code; (vi) any claim
under any other federal state or local law (statutory or decisional), regulation
ordinance relating to and/or prohibiting employment discrimination, harassment
and/or retaliation; (vii) any claim under the Employee Retirement Income
Security Act (“ERISA”) (excluding claims for accrued, vested benefits under any
employee benefit pension plan of MBIA in accordance with the terms and
conditions of such plan and applicable law); (viii) any claim under the Family
and Medical Leave Act (“FMLA”); (ix) any other claim (whether based on federal,
state, or local law, statutory or decisional) relating to or arising out of
Retiree’s employment, the terms and conditions of such employment, the
retirement of such employment, including but not limited to breach of contract
(express or implied), wrongful discharge, detrimental reliance, defamation,
emotional distress or compensatory or punitive damages; and (iv) any claim for
attorneys’ fees, costs, disbursements and/or the like. Nothing in this Agreement
shall be a waiver of claims that may (i) arise after the date on which you sign
this Agreement or (ii) relate to an obligation of this Company pursuant to the
Letter.

c. Retiree acknowledges and agrees that by virtue of the foregoing, he has
waived all relief available to him (including without limitation, monetary
damages, equitable relief and reinstatement) under any of the claims and/or
causes of action waived in this Agreement. Therefore, Retiree agrees that he
will not accept any award or settlement from any source or proceeding (including
but not limited to any proceeding brought by any other person or by any
government agency) with respect to any claim or right waived in this Agreement.

8. Injunctive Relief and Other Remedies with Respect to Covenants. The covenants
and obligations of the Retiree with respect to the restrictive covenants
contained herein relate to special, unique and extraordinary matters and a
violation of any of the terms of such covenants and obligations will cause the
Company irreparable injury for which adequate remedies are not available at law.
Therefore, the Company shall be entitled to an injunction, restraining order or
such other equitable relief (without the requirement to post bond) restraining
the Retiree from committing any violation of the covenants and obligations
contained herein. These remedies are cumulative and are in addition to any other
rights and remedies the Company may have at law or in equity. In the event the
Retiree breaches any such provision of this Agreement in any material respect,
in addition to any remedy at law or in equity, the Retiree shall (i) not be
entitled to receive, if not already paid, the retirement payments and benefits
designated as additional retirement payments and benefits in the Letter, and
(ii) return to the Company any and all payments designated as additional
retirement payments and benefits in the Letter previously made by the Company
(or any of its affiliates) pursuant to the Letter agreement within 15 days after
written demand for such repayment is made to the Retiree by the Company, with
the sole

 

6



--------------------------------------------------------------------------------

exception of the 35,000 shares of MBV restricted stock awarded on February 16,
2005. For the avoidance of doubt, pursuant to this Section 8, upon the
occurrence of any such breach, (i) any outstanding stock options that became
vested under, or that remain exercisable solely on account of, the Letter shall
be forfeited, and (ii) the Company may recapture all or any portion of the
compensation realized upon (A) the vesting of any restricted stock that became
vested pursuant to the Letter (with the sole exception of the 35,000 shares of
MBV restricted stock awarded on February 16, 2005), and (B) the exercise of any
stock option that became vested pursuant to the Letter.

9. Governing Law. This Agreement shall be construed and enforced in accordance
with, and governed by, the laws of the State of New York.

10. Severability; Reformation. In the event that one more of the provisions of
this agreement shall become invalid, illegal or unenforceable in any respect,
the validity, legality, and enforceability of the remaining provisions contained
herein shall not be affected thereby. In the event that any of the provisions of
this agreement is not enforceable in accordance with its terms, the Retiree and
the Company agree that the agreement shall be reformed to make it enforceable in
a manner which provides the Company the maximum rights permitted at law.

11. Acknowledgements.

a. Retiree acknowledges that the payments and/or other benefits provided
pursuant to the Letter and this Agreement: (i) exceed any payment, benefit, or
other thing of value to which Retiree might otherwise be entitled under any
policy, plan, or procedure of the Company and/or its affiliates or pursuant to
any prior agreement or contract (oral, written or otherwise) between the Company
and/or its affiliates and Retiree; and (ii) are in full discharge of any and all
liabilities and obligations of the Company and/or its affiliates to Retiree,
monetarily or with respect to employee benefits or otherwise including but not
limited to any and all obligations arising under any alleged written or oral
employment agreement, policy, plan or procedure of the Company and/or its
affiliates and/or any alleged understanding or arrangement between Retiree and
the Company and/or its affiliates.

b. Retiree acknowledges that: (a) he has been advised by MBIA in writing to
consult with an attorney of his choosing in connection with this Agreement;
(b) has carefully read this Agreement in its entirety; (c) has had the
opportunity to fully consider the terms of this Agreement for at least
twenty-one (21) days; (d) fully understands the significance of all of the terms
and conditions of this Agreement and has discussed it with my independent legal
counsel, or has had a reasonable opportunity to do so; (e) has had answered to
his satisfaction any questions asked with regard to the meaning and significance
of any of the provisions of this Agreement; and (f) is signing this Agreement
voluntarily and of his own free will and assents to all the terms and conditions
contained herein with the intent to be bound hereby.

 

7



--------------------------------------------------------------------------------

c. This Agreement is not intended, and shall not be construed, as an admission
that any of the Company Entities and Persons has or have violated any federal,
state or local law (statutory or decisional), ordinance or regulation, breached
any contract or committed any wrong whatsoever against me.

d. This Agreement is binding upon, and shall inure to the benefit of, the
parties and their respective heirs, executors, administrators, successors and
assigns.

e. Retiree agrees that this Agreement may only be used as evidence in a
subsequent proceeding in which a party alleges a breach of this Agreement.

f. Retiree understands that this Agreement, and the Letter constitute the
complete understanding between the Company and/or its affiliates and Retiree,
and supersedes any and all agreements, understandings, and discussions, whether
written or oral between Retiree and the Company and/or its affiliates. No other
promises or agreement shall be binding unless in writing and signed by both the
Company and Retiree after the Agreement Effective Date.

12. Acceptance. Retiree may accept this Agreement by fully executing it and
returning it to Kevin D. Silva, Chief Administrative Officer, MBIA Insurance
Corporation, 113 King Street, Armonk, New York 10504, no sooner than April 30,
2007. After executing this Agreement, Retiree shall have seven (7) days (the
“Revocation Period”) to revoke this Agreement by indicating his desire to do so
in writing addressed and delivered to Kevin D. Silva at the address listed above
no later than the close of business on the seventh (7th) day following the date
Retiree executes this Agreement. The effective date of this Agreement shall be
the eighth (8th) day following my signing of the Agreement (the “Agreement
Effective Date”). In the event Retiree does not accept this Agreement as set
forth above, or in the event he revokes this Agreement during the Revocation
Period, this Agreement, including but not limited to the obligation of the
Company to provide the payments and the benefits referred to in the Letter shall
be deemed automatically null and void.

[the remainder of this page is intentionally blank]

 

8



--------------------------------------------------------------------------------

13. Waiver. Waiver by any party hereto of any breach or default by the other
party of any of the terms of this agreement shall not operate as a waiver of any
other breach or default, whether similar to or different from the breach or
default waived. No waiver of any provision of this agreement shall be implied
from any course of dealing between the parties hereto or from any failure by
either party hereto to assert its or his rights hereunder on any occasion or
series of occasions.

 

Dated:   04/30/07

Signature:  

/s/ Neil G. Budnick

  Neil G. Budnick  

 

STATE OF NEW YORK               )  

PATRICIA D. HOWELL

Notary Public, State of New York

No. 01HO6129607

Qualified in Westchester County

Term Expires June 27, 2009

                                                            )            SS.:  
   COUNTY OF WESTCHESTER    )     

On this 30 day of April 2007, before me personally came Neil G. Budnick to be
known and known to me to be the person described and who executed the foregoing
Agreement, and he duly acknowledged to me that he executed the same.

 

/s/ Patricia D. Howell

Notary Public

MBIA, Inc.

 

By:  

/s/ Kevin D. Silva

  Kevin D. Silva

 

9